Order directing plaintiff and her child to permit the taking of blood for the purpose of determining defendant’s paternity of the child reversed on the law and the facts, without costs, and motion denied. Plaintiff may submit or not to the taking of her own blood, but it plainly determines nothing. She asserts, and no one would gainsay it, that she is the mother of this child. A blood test of the defendant and the child may possibly determine his non-paternity, but it is not claimed, as we understand the record, that such a blood test would determine the defendant’s paternity. This child is not a party to this action; and while a court of chancery has an inherent jurisdiction over the welfare of an infant, a ward of the court, nothing in this case indicates in the slightest that the welfare of this infant is in any wise involved or that the blood test could possibly be beneficial to the infant. Section 306 of the Civil Practice Act has no application to the facts of this case. Lazansky, P. J., Rapper, Carswell, Seudder and Tompkins, JJ., concur.